978 F.2d 1258
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis BARR, Jerome York, Jr., Arthur Jordan, and Edward J.Alter, Plaintiffs-Appellants,v.NORTHWEST AIRLINES, INC., Defendant-Appellee.
No. 92-1124.
United States Court of Appeals, Sixth Circuit.
Oct. 22, 1992.

Before BOYCE F. MARTIN Jr. and KENNEDY, Circuit Judges, and GRAHAM, District Judge.*
PER CURIAM.


1
On August 16, 1987, Northwest Airlines Flight 255 crashed after taking off from Detroit Metropolitan Airport.   The crash caused the death of and injury to over 150 passengers and bystanders on the ground.


2
At the time of the accident, all plaintiffs were Wayne County Deputy Sheriffs.   Plaintiffs Dennis Barr, Jerome York, and Edward Alter were assigned to duty at or near the Detroit Metropolitan Airport.   Plaintiff Arthur Jordan was assigned to the airport emergency communications area.   After the crash, Barr, York, and Alter responded to the accident site to assist the victims, while Jordan responded to the emergency demand for information about the accident and its victims.


3
The plaintiffs filed a complaint against Northwest Airlines on August 27, 1991.   The complaint alleges that the plaintiffs suffered mental and emotional pain and anguish, in addition to stress-related mental and physical injuries as a result of Northwest's negligence in causing the crash.   The complaint contains seven counts of negligence against Northwest.   Nowhere in the complaint do the plaintiffs allege that Northwest's conduct was either grossly negligent or willful and wanton.


4
Northwest filed a motion to dismiss the plaintiffs' complaint pursuant to FED.R.CIV.P. 12(b)(6) for failure to state a claim upon which relief can be granted.   After reviewing the record, the district court properly granted the defendant's motion.   We adopt the district court's opinion.


5
Judgment affirmed.



*
 The Honorable James L. Graham, United States District Judge for the Southern District of Ohio, sitting by designation